Title: To Thomas Jefferson from Alexander Hamilton, 18 December 1793
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department Decemr. 18th. 1793

I am to acknowledge the receipt of an extract of a letter from you to Mr. Hammond of the 5th. of September 1793.
As a preliminary however to the Instructions to be given to the Collectors, it will be necessary that you inform me, whether Mr. Hammond has assented to the proposed arrangement as well as the number and names of the prizes that come within the description. I have the Honor to be with great respect Sir Your Most Obedient Servant

A Hamilton Secy of the Treasy

